Citation Nr: 0929134	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder, including depression.

4.  Entitlement to service connection for sinusitis, post 
cyst removal.  

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service, including from July 1965 
until April 1977 and from July 1981 until July 1985.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The June 2005 rating decision also included denials of 
service connection for hair loss of the bilateral lower 
extremities; scars, including to the right shoulder, chest, 
hernia, and residuals of an appendectomy; a prostate 
condition; skin lesions; a liver condition; a colostomy; 
right ankle loss of motion; and dislocation of a right 
shoulder, the last issue being based on no new and material 
evidence.  However, the Veteran's May 2005 substantive appeal 
did not cover those issues.  As such, they are not currently 
on appeal.

The Veteran, in a November 2008 statement, raised a new claim 
for an increased rating for his service-connected right knee.  
However, this matter is not before the Board because it has 
not been prepared for appellate review. Accordingly, this 
matter is REFERRED to the RO for appropriate action.

Additional medical evidence, in the form of a letter for the 
Veteran's VA examiner, J.W., PA-C, was submitted without a 
waiver of RO review.  However, the letter only informed VA 
that the Veteran was receiving care for PTSD and 
tuberculosis.  The issue of tuberculosis is not currently 
before the Board.  Additionally, the PTSD information merely 
indicates that the Veteran currently has a current diagnosis 
of PTSD, but does not provide any stressor verification or 
indicate any information about his PTSD, other than that he 
receives treatment for that disorder.  As such, this evidence 
is redundant of information already considered by the RO, 
indicating that the Veteran currently has PTSD.  The Veteran 
is thus not prejudiced by the current adjudication of his 
appeal.

The issue of service connection for a respiratory disorder, 
also claimed as chronic obstructive pulmonary disease (COPD), 
including emphysema, and including as due to Agent Orange and 
asbestos exposure is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final February 1986 rating decision denied a claim for 
service connection for a lung condition, to include COPD.  

2.  The evidence associated with the claims file since the 
February 1986 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a respiratory disorder, claimed as COPD, to include 
emphysema, and including as due to Agent Orange and asbestos 
exposure.

3.  The evidence of record does not indicate that the 
Veteran's PTSD stressors have been verified to support his 
claim that he has PTSD related to his active military 
service.  

4.  The medical evidence of record does not show that the 
Veteran has a psychiatric disorder, including depression, due 
to his active military service.

5.  The medical evidence of record does not show that the 
Veteran's sinusitis is related to his active military 
service.

6.  The medical evidence of record does not show that the 
Veteran's headaches are related to his active military 
service.


CONCLUSIONS OF LAW

1.  The February 1986 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the February 1986 rating decision 
is new and material; the claim of entitlement to service 
connection for a respiratory disorder, claimed as COPD, 
including emphysema, and including as due to Agent Orange and 
asbestos exposure is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for the establishment of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

4.  The criteria for the establishment of service connection 
for a psychiatric disorder, including depression, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 
(2008).

5.  The criteria for the establishment of service connection 
for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

6.  The criteria for the establishment of service connection 
for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).




[Continued on the next page] 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board reopens the claim for service 
connection for a respiratory disorder.  In view of the 
Board's decision to reopen that claim, a discussion of VA's 
duties to notify and assist in regards to that claim is 
unnecessary.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claims with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.  The February 2005 letter also included 
information specific to the Veteran's claims regarding 
exposure to Agent Orange and PTSD stressor information.  
Furthermore, a July 2008 letter from VA requested information 
regarding the Veteran's claimed exposure to asbestos, which 
was subsequently readjudicated in October 2008, curing any 
timing defect.
 
With respect to the Dingess requirements, in April 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Although the notice provided addressing the rating criteria 
and effective date provisions were not provided until April 
2006, the claims were subsequently readjudicated in an April 
2006 Statement of the Case and subsequent Supplemental 
Statement of the Cases.  Thus any timing error was cured by 
the readjudication of the claims.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The Veteran has 
submitted personal statements and from his family.  He has 
also submitted medical records.  Although the Veteran has 
reported that his sinusitis has involved a cyst removal, 
medical records of this procedure are not of record.  
However, the Veteran has not indicated that they would 
contain information providing medical evidence that his 
sinusitis is in any way related to his service.  As such, 
those records need not be obtained and the Veteran's claim 
for service connection sinusitis can be adjudicated.  There 
is also no duty on the part of VA to provide any medical 
examinations for any of his claims, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the Veteran under the VCAA, does not contain competent 
medical evidence to suggest that the disorders are related to 
service.  Indeed, the Board notes that obtaining a VA 
examination is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision.  38 U.S.C.A. 
§ 5103A (d). 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks to reopen a claim for service connection 
for a respiratory disorder.  A review of the record indicates 
that the Veteran was previously denied service connection for 
a lung condition, including COPD, in a February 1986 rating 
decision.  The Veteran did not file a Notice of Disagreement 
and the rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).   

The RO does not appear to have reopened the Veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the February 1986 
rating decision consisted of service treatment records, which 
generally did not indicate any complaints of or treatment for 
a respiratory disorder.  A December 1985 VA x-ray found 
radiographic findings consistent with mild to moderate COPD, 
with no acute process seen.  A December 1985 VA examination 
found his lungs to be clear, with normal spirometry findings.  
He was diagnosed with COPD, mild.  

The February 1986 rating decision found that the Veteran's 
service treatment records noted a 1981 pleural complaint with 
no specific etiology.  However, on VA examination, pulmonary 
function studies were completely normal and no lung condition 
could be properly diagnosed.  The VA examiner had indicated 
that the Veteran had mild obstructive pulmonary disease; 
however, a contemporaneous pulmonary function study was 
normal.  

Subsequent to the February 1986 rating decision, VA 
outpatient treatment records indicate that the Veteran has 
current diagnoses of COPD and emphysema.  For example, a July 
1997 VA CT found the Veteran to have bilateral and moderately 
severe COPD, with no active pulmonary disease present.  
Additionally, the Veteran has a new diagnosis of emphysema, 
as indicated in an August 2003 private medical record, by Dr. 
H.H.D., who found him to have emphysema with bullous change 
in the right apex and thoracic aortic sclerosis.  

In his current attempt to reopen the claim, the Veteran has 
also filed additional personal statements, claiming that he 
has problems breathing.  

The evidence submitted since the February 1986 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is also material.  The newly 
associated evidence provided medical evidence of current 
respiratory disorders, which the February 1986 rating 
decision previously determined the Veteran did not have.  The 
newly submitted medical evidence thus relates to an 
unestablished fact necessary to substantiate the claim.  
Accordingly, the Board finds that the claim for service 
connection is reopened.  The Veteran's claim for service 
connection for COPD, including emphysema, and including as 
due to Agent Orange and asbestos exposure, will be addressed 
in the Remand section of this decision. 

Service Connection Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as psychoses, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

 
PTSD

The Veteran contends that he developed PTSD in service.  

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  It has been held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304.  

The Veteran's service medical records do not note any 
psychiatric disorders or symptomatology.  However, subsequent 
to service, there are numerous medical records providing him 
with a diagnosis of PTSD.  For example, a May 2005 VA 
outpatient treatment record diagnosed him with PTSD, with 
alcohol dependence, in sustained full remission.  Another 
August 2005 VA outpatient treatment record similarly 
diagnosed him with PTSD.  A June 2005 VA outpatient treatment 
record noted that the Veteran claimed to have participated in 
rescue missions in which he anticipated certain death and was 
upset with memories of orphaned children who had lost limbs 
eating military food that had been thrown away.  He also 
recalled a specific war-related incident where he was 
threatened by another person, but refused to provide details 
of that incident.  The examiner found him to minimize the 
impact of his war-related experiences on his daily life.  A 
May 2009 letter from the Veteran's VA examiner further 
reported that the Veteran was being treated for PTSD with 
medications and that his symptoms were consistent with PTSD.  
The Board accepts that the Veteran has a current diagnosis of 
PTSD and that the diagnosis has been related to active duty.

Having determined that the Veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and an in-service stressor, the Board will consider 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.

Medical evidence cannot be used to prove an in-service 
stressor.  It has consistently been held that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991) 
(Finding the BVA to not be bound to accept the Veteran's 
uncorroborated account of his Vietnam experiences or the 
psychiatrist's unsubstantiated opinions that the alleged PTSD 
had its origin to the Veteran's time in service.).  See also, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

The only dated incident, as reported in April 2008, occurred 
in August 1969, when under mortar fire he reported that he 
fell and dislocated his right shoulder.  He then reported 
that he was unable to perform normal duty due to that 
shoulder injury.  He reported that he worked in the rescue 
and recovery squad, rescuing aircrafts while under sniper and 
rocket fire.  

A July 2008 VA memorandum found that there was insufficient 
information to corroborate the Veteran's claim for service 
connection.  The Joint Services Records Research Center 
(JSRRC) coordinator noted that there were no reported attacks 
at Tuy Hoa airbase in August 1969 or the months surrounding 
that time.  The JSSRC coordinator further reported that a 
review of the service treatment records included a June 23, 
1971 narrative summary stating that the Veteran's August 1969 
shoulder dislocation was the result of a motorcycle accident 
in Vietnam.  Additionally, a review of the Veteran's service 
treatment records, including an August 24, 1969 record 
reported that the Veteran dislocated his right shoulder on 
August 23, 1969, when he fell off his motorbike when it hit 
soft sand, while he was off duty, on base.  

In a July 2008 statement, the Veteran reported that his 
previous stressor report had been in error.  He then reported 
that sniper fire caused his motorcycle accident.  He also 
submitted an additional stressor statement in September 2008.  
He reported that while in Vietnam, he was subjected to sniper 
fire and mortar attacks while trying to repair aircrafts for 
rescue missions.  He also reported having to comfort injured 
service members.  

The VA JSRRC coordinator provided another memorandum finding 
a lack of information necessary to corroborate stressors, in 
October 2008.  

The evidence of record does not support the Veteran's 
contentions that he has been exposed to stressors in service 
for PTSD purposes.  His report of separation from the Armed 
Forces indicates that he served as an aircraft, environmental 
systems technician; although he received numerous medals, he 
was not the recipient of any combat-related awards.  See 38 
U.S.C.A § 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran. Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

In the present case, there is no indication the Veteran 
served in combat; he has not received the Combat Infantryman 
Badge or the Purple Heart.  The records do reflect the 
Veteran served within a combat zone and received decorations 
consistent with such service.  However, the phrase "engaged 
in combat with the enemy" requires that the Veteran have 
personally taken part in a fight or encounter with a military 
foe or hostile unit of instrumentality.  The phrase does not 
apply to veterans who merely served in a general "combat 
area" or "combat zone, but did not themselves engage in 
combat with the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  
Thus, the evidence does not support a finding of service in 
combat and therefore credible supporting evidence of the 
stressor is required.  

Although the RO has made numerous attempts to elicit specific 
information from the Veteran in order to verify his claimed 
stressors, the Veteran repeatedly failed to provide such 
specific information.  Indeed, the one stressor report 
verified by the RO, the August 1969 shoulder injury, was 
found to have occurred in a way contrary to the Veteran's 
report of it being due to mortar fire while he was working on 
a flight line.  Rather, the JSSRC coordinator, in a July 2008 
memorandum, found that the Veteran's service treatment 
records indicated that his August 1969 injury had actually 
been due to a motorcycle accident and that the base at which 
the Veteran served in the time surrounding his shoulder 
injury had not been under mortar attack.  Furthermore, even 
after the Veteran's later changed his claimed stressor, and 
reported that his motorcycle accident was actually due to 
sniper fire, that report could not be verified.  Indeed, an 
August 24, 1969 service treatment record documenting that 
incident did not report any sniper fire in relation to the 
motorcycle accident, but rather indicated that it occurred 
when the Veteran hit soft sand, while riding his motorbike on 
the base.  As reported in the October 2008 VA memorandum, by 
the JSRRC coordinator, verification of the Veteran's reported 
specific incidents was not feasible.  

The record does not indicate that there is credible 
supporting evidence that the claimed in-service stressful 
events actually occurred.  As a stressful incident must be 
verified for service connection of PTSD, the preponderance of 
the evidence is against the claim, and the benefit of the 
doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The 
Veteran's claim for service connection for PTSD is denied. 

Depression

The Veteran also essentially contends that he developed 
depression in service.

The Veteran's service treatment records are silent as to any 
complaints of or treatment for any psychiatric disorder, 
including depression during service.  

The only medical record indicating that the Veteran has 
depression is an August 2005 VA outpatient treatment record, 
which included a discussion of the Veteran's prior 
psychological testing; the examiner noted that the Veteran's 
Becks Depression Inventory-2 found the Veteran to have a 
score of 23, which was consistent with a moderate level of 
depression.  The record does not indicate that the Veteran 
has been diagnosed with depression.  Indeed the Veteran's VA 
outpatient treatment records dealing with his mental health 
all involve treatment for PTSD, as indicated by the May 2009 
VA letter.  The Veteran has not been diagnosed with any other 
psychiatric disorders.

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Veteran does not have a current diagnosis of 
depression.

Even assuming, arguendo, that the Veteran does have a 
diagnosis of depression, there is no evidence of record 
indicating that it would be due to his service.  The 
Veteran's service treatment records are negative for any 
complaints of or treatment for any psychiatric disorders, 
including depression.  Additionally, the record is silent for 
over a decade following his discharge from service as to any 
mental health treatment.  Furthermore, no medical opinion 
evidence links the Veteran's claimed depression with his 
service.

The only evidence provided as to the Veteran's claim is his 
belief that he has depression due to service.  Although he 
can provide testimony as to his own experiences and 
observations, the factual question of if he has a mental 
disorder that can be attributed to his in-service experiences 
and injuries is a medical question, requiring a medical 
expert.  The Veteran is not competent to render such an 
opinion.  Espiritu, 2 Vet.App. at 495.  He does not have the 
requisite special medical knowledge necessary for such 
opinion evidence.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 58.  The Veteran's claim for 
service connection for a psychiatric disorder, including 
depression, is denied.  In making this decision, the Board is 
aware of the recent decision in Clemons v. Shinseki, No. 07-
558 (Feb. 17, 2009), in which the Veteran's mental health 
disability claim was found to include any mental disability 
that may reasonably be encompassed by his description of the 
claim, reported symptoms, and the other information of 
record.  The medical evidence of record does not indicate 
that the Veteran has been diagnosed with any psychiatric 
disorders, other than the previously discussed PTSD.  His VA 
examiners have similarly not indicated that any other 
possible psychiatric symptoms were indicated for a different 
psychiatric disorder.   As such, the Veteran's current 
depression claim reasonably encompasses the Veteran's claim 
for a psychiatric disorder, other than PTSD, which was 
previously decided.  


[Continued on the next page] 
 
Sinusitis

The Veteran contends that he developed sinusitis in service.  

The Veteran's service treatment records are negative as to 
any complaints of or treatment for sinusitis in service.  In 
his May 1984 supplemental history, he denied any problems 
with his nose and throat, as well as, respiratory problems.  
Additionally, a post-service December 1985 VA examination 
specifically found him to have normal sinuses.

The record is generally silent for any complaints of, or 
treatment for, sinusitis for over a decade following the 
Veteran's discharge from service.  A September 1996 VA CT 
found the Veteran to have mild chronic appearing maxillary 
sinusitis, with a small, benign osteoma in the right frontal 
sinus.  

An August 2003 private medical record, by R.H.S, radiologist, 
noted that the Veteran had a history of sinusitis.  The 
August 2003 CT scan found a small retention cyst or mucosal 
thickening of the posterior right maxillary sinus, with the 
sinuses otherwise negative.  

A private medical record, from the office of S.W.J., D.O., 
noted that the Veteran had sinusitis.  A January 2005 private 
medical record, from Dr. S.A.W., similarly found the Veteran 
to have bilateral maxillary sinusitis.

No medical evidence of record indicates that the Veteran's 
sinusitis is in any way related to his service.  The record 
does not indicate that the Veteran was diagnosed with or 
treated for sinusitis in service or in the decade following 
his discharge for service.  Indeed, his post-service December 
1985 VA examination specifically found him to have normal 
sinuses.  Thus, although the Veteran has been diagnosed with 
sinusitis, no medical opinions are of record finding that he 
developed it in service or due to his service.  

The only evidence provided as to the Veteran's claim is his 
belief that his sinusitis developed due to his service.  As 
previously discussed, he can provide testimony as to his own 
experiences and observations, but the factual question of if 
his disorder can be attributed to his in-service experiences 
and injuries is a medical question, requiring a medical 
expert.  The Veteran is not competent to render such an 
opinion.  Espiritu, 2 Vet.App. at 495.  

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both a current disorder, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and service by way of the VCAA 
letter provided to him, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a).  No medical evidence is of record indicating either 
that he had sinusitis in service or that his current 
sinusitis is due to his service.

The preponderance of the evidence is against the claim, thus 
the benefit of the doubt rule does not apply.  Gilbert, 1 
Vet. App. at 58.  The Veteran's claim for service connection 
for sinusitis is denied. 

Headaches

The Veteran further contends that he currently has headaches, 
which are due to his service.  In his January 2005 claim 
statement, he also reported that sinusitis caused his 
headaches.

The Veteran's service treatment records are generally silent 
as to any complaints of or treatment for headaches.  A 
December 1980 service treatment record indicated that the 
Veteran was treated for headaches, but that his examiner 
believed that it may be due to the dose of his medicine.  The 
January 1981 follow-up note indicated that the Veteran's pain 
was intermittent and resolving.  Subsequent records did not 
indicate that the Veteran continued to have headaches.  In 
his March 1984 Supplemental History, the Veteran specifically 
denied having headaches.  Additionally, a post-service 
December 1985 VA examination specifically found him to have 
normal sinuses.

The evidence of record is silent for over a decade following 
his discharge from service for any complaints of or treatment 
for headaches.  The first indication of headaches of record 
include a June 8, 2000 VA outpatient treatment record that 
indicated that the Veteran complained of occipital headaches 
whenever he had high blood pressure at home.  In a June 26, 
2000 VA outpatient treatment record addendum, the Veteran 
reported that his headaches started when he received 
medication during a recent hospitalization, but that it did 
not subside when he was discharged.  He reported that they 
would wax and wane, but present most mornings.  The examiner 
found him to have a tension type headache, that was not 
progressive, which may be due to medication.  

A February 2003 VA outpatient treatment record found no 
reason to suspect temporal arteritis at that time, but did 
find his symptoms not to be consistent with the usual tension 
headache or usual migraine, though he could not exclude 
vascular headaches.  The Veteran was subsequently provided a 
VA neurology consult, which found him to have muscle 
contraction headaches.  However, a March 2004 VA outpatient 
treatment record noted that the Veteran appeared to have 
tension and allergy-related headaches, but that he had not 
had those headaches since his last visit.  The Veteran's 
private medical records, including an August 2003 record from 
R.H.S., radiologist, noted that the Veteran had a history of 
headaches.  

The record thus indicates that the Veteran has been diagnosed 
with and treated for headaches.  However, there is no medical 
evidence of record indicating that they are in any way 
related to his service.  His service treatment records 
generally found him to not have headaches, and he even denied 
prior to his discharge, in a May 1984 record, having 
headaches.  Additionally, the record is silent for over a 
decade following his service of any complaints of or 
treatment for headaches.  Indeed, he reported in a June 26, 
2000 VA outpatient treatment record addendum, that his 
headaches developed after receiving medication following a 
recent hospitalization, almost 15 years following his 
discharge from service.  No medical opinions are of record 
finding that his headaches are in any way related to his 
service.  Indeed, his November 2007 private medical record, 
from Dr. B.R., indicates that he has sinus headaches.  As was 
previously discussed, the Veteran is not service-connected 
for sinusitis.  As such, the Veteran cannot be service-
connected for headaches secondary to a non-service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2008).  

The only evidence to support the Veteran's claim is his own 
belief that his headaches developed due to his service.  The 
Veteran can provide testimony as to his own experiences and 
observations; however, the factual question of if his 
headaches can be attributed to his in-service experiences and 
injuries is a medical question, requiring a medical expert.  
He is not competent to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  He does not have the 
requisite special medical knowledge necessary for such 
opinion evidence.  

The preponderance of the evidence is against the claim; the 
benefit of the doubt rule does not apply.  Gilbert, 1 Vet. 
App. at 58.  The Veteran's claim for service connection for 
headaches is denied. 


ORDER

New and material evidence having been submitted; the 
Veteran's request to reopen the claim for entitlement to 
service connection for a respiratory disorder is granted.  
The appeal is granted to this extent only.  

Service connection for PTSD is denied.

Service connection for a psychiatric disorder, including 
depression, is denied.

Service connection for sinusitis is denied.

Service connection for headaches is denied.




[Continued on the next page] 
 
REMAND

The Veteran contends that he developed a respiratory 
disorder, also claimed as chronic obstructive pulmonary 
disease (COPD), including emphysema, and including as due to 
Agent Orange and asbestos exposure, due to service.

The Veteran's service treatment records indicate that he has 
a history of chest pain, though with no associated cough or 
dyspnea, as indicated in an April 1967 service treatment 
record.  At that time, the examiner found no evidence of 
myocardial or pulmonary disease, and found the pain to 
probably be of thoracic wall origin.  The Veteran was also 
diagnosed with pneumonia in service.  A June 1967 lung x-ray 
found him to have resolving density at the left base, which 
apparently was a resolving pneumonia, probably viral.  He was 
also noted to complain of pleuritic chest pain in December 
1980, which his examiner found to probably be viral.  A 
January 1981 service treatment record found his pleuritic 
reaction to be resolving.  In his March 1984 supplemental 
history, he denied any chest pain.  

A few months following his July 1985 discharge, a VA 
examination was provided in December 1985.  A VA x-ray found 
radiographic findings consistent with mild to moderate COPD, 
with no acute intrathoracic process seen.  The December 1985 
VA examiner diagnosed him with COPD, mild.  A December 1985 
VA spirometry test also found his pulmonary function to be 
normal.

The record indicated that the Veteran has current diagnoses 
of COPD and emphysema.  A July 1997 VA CT found the Veteran 
to have bilateral and moderately severe COPD, with no active 
pulmonary disease present.  An August 2003 private medical 
record, by Dr. H.H.D., found him to have emphysema with 
bullous change in the right apex and thoracic aortic 
sclerosis.  A March 2007 VA pulmonary consult noted that the 
Veteran had shortness of breath and left-sided pleuritic 
pain, both of which had improved.  The examiner found him to 
have left lobe pneumonia, a left upper lob abnormality, mild 
COPD, and remote tobacco use.  In a September 2007 VA 
discharge note, the examiner was noted to have status post 
pneumonia and COPD.  

An October 2007 private medical record, for Dr. E.K., 
included a thorax CT, which found left upper lobe pneumonia, 
superimposed on severe emphysema.  There was a trace amount 
of pleural fluid and thickening around the left lung that was 
likely reactive.  A November 2007 VA outpatient treatment 
record found the Veteran's left lung pneumonia to be 
resolved.  A November 2007 VA x-ray found the Veteran to have 
previous extensive infiltrate in the left lung, which has 
been significantly decreased consistent with clearing 
inflammatory and/or infection process.  There were bullous 
emphysematous changes in both upper lobes.  

A February 2008 VA letter noted that the Veteran was under 
the care of the VA medical center (VAMC) pulmonary department 
for his lung disease.  He was using oxygen therapy and was 
unable to work.  

No competent medical nexus opinion is of record.  Although 
the Veteran's pulmonary function tests (PFTs) were normal in 
1985, no medical opinion is of record indicating that the 
Veteran had no underlying disease.  The record indicates that 
COPD was clearly present in the years following his service.  
A VA examination is necessary to determine if the 1985 
pathology developed into the present lung disorder, and if 
so, to determine whether it developed in service or in the 
months subsequent to his service.  

Accordingly, the case is REMANDED for the following actions

1.   The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
respiratory disorder found to be 
present, including COPD, emphysema, and 
any respiratory disorder due to Agent 
Orange and/or asbestos exposure.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any respiratory 
disorder found to be present had its 
onset in, was aggravated by, or is 
otherwise related to service.  

The examiner is specifically directed 
to review the Veteran's service 
treatment records and his post-service 
December 1985 VA examination.  The 
examiner should address the Veteran's 
normal 1985 PFTs and x-ray findings of 
mild to moderate COPD, in light of his 
current diagnosis of COPD.  The 
examiner should also determine if the 
1985 pathology developed into the 
present lung disorder, and if so, to 
determine the cause of his lung 
disorder; as well as, whether it 
developed in service or in the months 
subsequent to his service.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorder, as well as the medical 
evidence of record, including service 
medical records.  The rationale for all 
opinions expressed should be provided 
in a legible report.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


